      Case 5:18-cv-00078 Document 14 Filed on 12/19/18 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                           UNITED STATES DISTRICT COURT                               December 19, 2018
                            SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                 LAREDO DIVISION

NORA RIOS,                                      §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 5:18-CV-78
                                                §
MEDICREDIT, INC.,                               §
                                                §
        Defendant.                              §

                           DIRECTIVE TO CLERK OF COURT

       Before the Court is the parties’ joint stipulation of dismissal. (Dkt. 13.) All parties have

signed the filing, making it a self-effectuating stipulation under Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure. The filing of a stipulation under this provision is effective

immediately. SmallBizPros, Inc. v. MacDonald, 618 F.3d 458, 463 (5th Cir. 2010) (citing

Meinecke v. H&R Block of Hous., 66 F.3d 77, 82 (5th Cir. 1995)). Furthermore, the Court notes

that the parties have agreed that the dismissal should be with prejudice, see Fed. R. Civ. P.

41(a)(1)(B), and that each party will bear its own costs. The Clerk of Court is hereby

DIRECTED to TERMINATE this case.

       IT IS SO ORDERED.

       SIGNED this 19th day of December, 2018.



                                                 ___________________________________
                                                 Diana Saldaña
                                                 United States District Judge




1/1
